Citation Nr: 0014949	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-16 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran has filed a timely appeal on the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for 
service connection for PTSD.

In January 2000, the veteran and his wife, accompanied by the 
veteran's accredited representative, presented testimony at a 
hearing held in Nashville, Tennessee, conducted by the 
undersigned Board Member.


FINDINGS OF FACT

1.  In a June 1996 rating decision, the RO denied service 
connection for PTSD.  In a letter dated June 10, 1996, the RO 
notified him of this determination as well as his procedural 
and appellate rights.

2.  The veteran's Notice of Disagreement (NOD) was filed at 
the RO on June 5, 1997.

3.  On August 11, 1998, the RO issued the veteran a statement 
of the case (SOC).

4.  The veteran's Substantive Appeal was received at the RO 
on October 23, 1998.

5.  On March 23, 2000, the Board wrote to the veteran and his 
representative and notified them that it would consider the 
issue of the timeliness of the appellant's Substantive 
Appeal, and afforded the veteran sixty (60) days from that 
date to present evidence relating to this issue or to request 
a hearing in which to present oral argument on this question.

6.  To date, neither the veteran nor his representative has 
submitted pertinent evidence or requested a hearing in which 
to present oral argument on this issue.


CONCLUSION OF LAW

The veteran failed to file a timely Substantive Appeal within 
60 days of the issuance of the August 1998 Statement of the 
Case.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed NOD, in writing, and 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (1999).  A 
claimant, or his representative, must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him.  Otherwise, that determination becomes 
final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of the mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105 (d)(3).  
An extension of the 60-day period for filing a Substantive 
Appeal may be granted for good cause shown.  38 U.S.C.A. § 
7105 (d)(3); 38 C.F.R. § 20.303.  A request for such an 
extension should be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. § 20.303.

A review of the claims folder shows that the RO denied the 
veteran's claim for service connection for PTSD in a June 
1996, decision.  The RO notified the veteran of this decision 
in a June 10, 1996, letter and provided an explanation of his 
procedural and appellate rights.  The RO received the 
veteran's NOD on June 5, 1997, and thereafter issued him an 
SOC on August 11, 1998.  The letter accompanying the SOC 
explained that if it did not receive a reply from the veteran 
within 60 days, his case would be closed.  A copy of the 
letter was also sent to the veteran's representative.  
However, the veteran's Substantive Appeal, dated October 10, 
1998, was not received at the RO until October 23, 1998.

In a March 23, 2000, letter, the Board notified the veteran 
that it would consider the timeliness of his Substantive 
Appeal and provided him a period of sixty (60) days, from the 
date of that letter, to either present evidence pertinent 
relating to this issue or to request a hearing in which to 
present oral argument on this question.  In doing so, the 
Board explained that if the veteran did not submit a timely 
Substantive Appeal, the Board has no jurisdiction to consider 
the issue on the merits.  The Board also cited the recently 
issued opinion of the VA General Counsel, VAOPGCPREC 9-99 
(1999), 64 Fed. Reg. 52376 (1999), which held that the Board 
had the authority to adjudicate in the first instance the 
question of timeliness of a Substantive Appeal.  The General 
Counsel of VA further determined that, upon doing so, the 
Board may dismiss an appeal in the absence of a timely-filed 
substantive appeal, provided the claimant was afforded 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness, 
i.e., to present evidence relating to this issue or to 
request a hearing in which to present oral argument on this 
question.  See Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Precedent opinions 
of the VA General Counsel are binding on the Board.  See 38 
U.S.C.A. § 7104(c).

The sixty-day period has expired, and to date, neither the 
veteran nor his representative has submitted pertinent 
evidence nor requested a hearing in which to present oral 
argument on this issue.  In this regard, in the March 2000 
letter, the Board specifically notified the veteran that if 
neither he nor his representative responded, the Board would 
assume that no evidence or argument would be submitted and 
that a hearing was not requested.  Accordingly, the Board 
will proceed to consider the issue of timeliness.

Based on the above chronology, the Board finds that the 
veteran did not file a timely Substantive Appeal with the 
June 1996 rating decision because it was not received until 
October 23, 1998, well beyond the sixty days subsequent to 
the RO's issuance of the August 11, 1998, SOC.  As such, the 
Board does not have jurisdiction to enter a decision in 
connection with the current appeal, and the appeal must be 
dismissed.


ORDER

As a timely appeal was not filed, the case is dismissed.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

